Case 2:19-cr-00394-RJS-DBP Document 259 Filed 03/31/21 PageID.1144 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF UTAH


   UNITED STATES OF AMERICA,                             Case No. 2:19-CR-00394-RJS-DBP

                            Plaintiff,
                                                         ORDER AUTHORIZING
                                                         INTERLOCUTORY SALE
           vs.
                                                         Judge Robert J. Shelby
   YEVGENY FELIX TUCHINSKY, et al.,
                                                         Magistrate Judge Dustin B. Pead
                            Defendants.


         Before the Court is the Government’s motion for the interlocutory sale of the 2014

 Mercedes Benz S VIN #WDDUG8FB0EA062249 named as subject to forfeiture in this criminal

 case (“Subject Property”).

         Pursuant to Rule G(7)(b) of the Federal Rules of Civil Procedure, as incorporated by Rule

 32.2(b)(7) of the Federal Rules of Criminal Procedure, the court has the authority to order the

 interlocutory sale of property subject to forfeiture if the court finds that the property is perishable

 or at risk of deterioration; the expense of keeping the property is excessive or is disproportionate

 to its fair market value; or the court “finds other good cause.” Rule G(7)(b)(i). The court also

 has authority to enter an interlocutory sale order under 21 U.S.C. § 853(e), which authorizes the

 court to “take any . . . action to preserve the availability of property” subject to forfeiture.

         The court finds good cause for the issuance of this interlocutory sale order based on the

 following:

              a. Government’s desire to avoid storage costs and to mitigate depreciation;

              b. The strong likelihood that trial in this matter not likely occur until late this year or

                 next year given the volume of discovery; and
                                                     1
Case 2:19-cr-00394-RJS-DBP Document 259 Filed 03/31/21 PageID.1145 Page 2 of 3




             c. The preservation of value available for forfeiture that will result from allowing the

                interlocutory sale.

        Accordingly, it is HEREBY ORDERED as follows:

        1.      The Motion for Interlocutory Sale is granted, and the Subject Property may be

 sold pursuant to the below provisions:

             a. The United States Marshals Service (USMS), including any contractor retained by

                the USMS, may auction the Subject Property according to its policies, practices,

                and procedures. The USMS has sole discretion to decide the logistics of the

                auction, including but not limited to, the timing of such auctions; and the auction

                process itself.

             b. The net proceeds from the sale of the properties will include all money realized

                from the sale of the property, less the following:

                     i. Amounts due the holder of any valid lien;

                    ii. Insurance costs, if any;

                   iii. All costs incurred by the United States, its agencies and contractors

                        including the USMS in connection with the maintenance, repair, storage,

                        marketing and sale of the property;

                   iv. Document recording fees not paid by the buyer;

                    v. Title fees, if any; and

                   vi. Transfer taxes, if any.

             c. The USMS may reject in its sole discretion any offer to purchase the Creek Road

                Property where it determines that such offer is made by a person involved in the


                                                   2
Case 2:19-cr-00394-RJS-DBP Document 259 Filed 03/31/21 PageID.1146 Page 3 of 3




                criminal activity alleged as the basis for forfeiture in the indictment or a person

                acting on behalf of such a person.

        2.      Under Rule G(7)(b)(iv), the sale proceeds will be substitute res subject to

 forfeiture in place of the property or properties that are sold. The USMS will hold the net

 proceeds in an interest-bearing account pending further order of this court.

        Dated this   31st day of March 2021.

                                               BY THE COURT:



                                               ___________________________
                                               ROBERT J. SHELBY
                                               United States District Judge




                                                  3
